Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.

Claim Status
Claims 1-14 are pending. Claims 1, 4 and 6-14 are being examined in this application. In the response to the restriction requirement, Applicants elected SEQ ID NO: 10 and obese. Claims 2-3 and 5 are withdrawn as being drawn to a nonelected species.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


This rejection is maintained.
Claims 1, 4, 7-11 and 14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Breit (US 2009/0004181), as evidenced by Fujise et al. (US 2007/0054853), Johnen et al. (Nature Medicine 13, 1333 - 1340 (2007)), Inoue et al. (Nat Med. 2004 Feb;10(2):168-74), and GenBank: AF003934.1 (Homo sapiens prostate differentiation factor mRNA, complete cds, 1997).
Please note that the only active step of the instant claims is the administration of GDF15 in a subject in need of improving glucose tolerance (e.g. an obese patient).
With respect to claims 1, 4 and 11, Breit teaches a method for decreasing appetite and/or body weight in a subject comprising administering an effective amount of a MIC-1 enhancing agent (claim 9), wherein said agent is MIC-1 (claim 11), and wherein the subject is suffering from obesity (claim 12), and further wherein the MIC-1 enhancing agent is in a composition comprising a pharmaceutically acceptable carrier (para [0007]).
Breit further teaches that MIC-1 is also known as GDF15 (para [0003]).
One of ordinary skill would have reasonably expected such administration to result in an improvement of glucose tolerance because, as evidenced by Johnen et al., MIC-1 induces upregulation of P-Stat3 (page 1338, left column, lines 4-5), and as evidenced by Inoue, Stat-3 signaling (i.e. activation of P-Stat3) in the liver ameliorates glucose intolerance (page 72, right column, lines 1-7).
With respect to claims 7-8, Breit teaches “administering said agent to said subject or a suitable animal model” (claim 13), thus implying the subject is human.
With respect to claims 9-10 and 14, as evidenced by Fujise et al., GDF15 has a sequence of SEQ ID NO: 2 (see Table 5) which corresponds to instantly claimed SEQ ID NO: 2 (which comprises instantly claimed SEQ ID Nos: 6 and 10). Furthermore, as evidenced by GenBank: AF003934.1, the GDF15 having the same sequence as the one taught by Fujise et al is encoded by a nucleic acid molecule comprising a nucleotide sequence consisting of SEQ ID NO: 1 (which comprises instantly claimed SEQ ID NOs: 5 and 9).

Response to Arguments
Applicant’s arguments filed on 11/15/2021 have been fully considered but they are not persuasive.
Applicant argues that the finality of the previous Office action was improper because the claims were not amended and the Examiner included 3 newly cited references (i.e. Pontiroli et al., Heymsfield et al. and Rao et al.).
Applicant also argues that “[J]ohnen discloses MIC-1 induced upregulation of P- Stat3 in neurons, Johnen states that MIC-1 and leptin induce P-State3 through distinct pathways, that MIC-1 does not act though the leptin receptor (page 1338). In contrast, Inoue discloses hepatic STAT-3 as essential for glucose homemostasis and that STAT-3 signaling (Abstract at page 168; Discussion at page 173). Furthermore, Inoue shows that hepatic STAT-3 can counteract the effect of leptin receptor deficiency in mice (page 172, right column, last paragraph). Inoue does not provide any disclosure, suggestion or teaching that STAT-3 in neurons have any role in glucose homeostasis, and opposite to the teaching of Johnen, Inoue shows hepatic STAT-3 has a role in the leptin pathway. Thus, one of skill in the art would not even have reasonably expected that administration of GDF 15 would result in improvement of glucose tolerance in a subject from Breit in view of Johnen and Inoue”.
Applicant further argues that “[P]ontrioli et al. discloses obese patients with significant weight loss induced by bariatric surgery showed a significant decrease in blood glucose, the Abstract also states "patients with a small weight loss induced by diet, changes were not significant, in spite of a significant reduction in blood glucose..." (emphasis added). Thus, patients with significant weight loss and patients with small weight loss both had a significant reduction in blood glucose. The Office also alleges that because Heymsfield et al. teaches weight loss improves glucose tolerance (Final Office Action, page 6). However, Heymsfield et al. actually teaches the "addition of orlistat to a conventional weight loss regimen significantly improved oral glucose tolerance" (Abstract), and that even though the group treated with orlistat maintained a statistically significant amount of weight loss as compared to placebo, "this difference in weight loss was modest, it was associated with significantly improved glycemic control. Moreover, within the group of subjects who had normal glucose tolerance, the effect of orlistat treatment was statistically significant after adjusting for the effect of weight change alone." (page 1325, left column, first paragraph; emphasis added. Thus, orlistat, not necessarily weight loss, improved glucose tolerance. Lastly, though Rao et al. discloses that physicians should counsel patients with a diagnosis of impaired glucose or impaired fasting glucose to lose weight, Rao et al. also discloses the importance to engage in moderate physical activity, and that "medications are not as effective as lifestyle changes." (Abstract)”.
Applicant’s arguments are not persuasive.
First of all, it is noted that the refences of Pontiroli et al., Heymsfield et al. and Rao et al. were not used in the rejection but rather to evidence that one of ordinary skill in the art would have reasonably expected the administration of GDF15 to result in an improvement of glucose tolerance. Therefore, the finality of the previous Office action is proper.
Furthermore, as discussed in the rejection above, the only active step of the instant claims is the administration of GDF15 in a subject in need of improving glucose tolerance (e.g. an obese patient). Once administered, GDF15 would inherently improve glucose tolerance. In the instant case, Breit clearly teaches a method for decreasing appetite and/or body weight in a subject comprising administering an effective amount of a MIC-1 (i.e. GDF15).
Moreover, the reference of Rao et al. clearly teaches that to improve impaired glucose tolerance, patients should lose weight. In other words, Rao et al. teach that losing weight improves glucose tolerance.
Similarly, Heymsfield et al. teach that weight reduction improves serum glucose and insulin levels, and Pontiroli et al. teach that obese patients that lost weight, showed a significant decrease in blood glucose.
Therefore, in contrary to Applicant’s arguments, the skilled artisan would have reasonably expected the administration of GDF15 taught by Breit to improve glucose tolerance. 
For the reasons stated above the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This rejection is maintained.
Claims 1, 4, 6-11 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Breit (US 2009/0004181) in view of Diabetes self-management (downloaded online from URL:< http://www.diabetesselfmanagement.com/diabetes-resources/definitions/prediabetes/>, 2006), and Aronne (Prog Cardiovasc Nurs. 2001;16(3)).
The teachings of Breit with respect to claims 1, 4, 7-11 and 14 have been discussed above.
Breit does not teach the subject has a fasting blood glucose level of greater than or equal to 100 mg/dL.
Diabetes self-management teaches that people with a fasting glucose level of 100 to 125 mg/dL are considered to have pre-diabetes, whereas a fasting glucose level over 125 mg/dL indicates diabetes (page 3, 1st para), and further teaches that that 25% of obese children and 21% of obese adolescents tested had blood glucose levels within the prediabetes range (page 3, last para).
Aronne teaches that there are health benefits of weight loss in patients with obesity, type 2 diabetes and dyslipidemia (page 1, 1st-2nd para).
It would have been obvious to one of ordinary skill in the art at the time of the invention to administer GDF15 (i.e. MIC-1) to patients with obesity because Breit teaches that administering GDF15 induces weight loss and Aronne teaches the health benefits of weight loss in patients with obesity. 

Response to Arguments
Applicant’s arguments filed on 11/15/2021 have been fully considered but they are not persuasive.
Applicant argues that Aronne does not cure the deficiencies of Breit. 
Applicant also argues that “[t]he Office does not provide any reason as to why Diabetes Self-Management does not teach away from the present claims or would be allegedly combined with Breit”.
Applicant’s arguments are not persuasive.
The alleged deficiencies of Breit have been discussed above.
Aronne teaches the health benefits of weight loss in subjects with obesity, thus it would have been obvious to administer GDF15 to patients with obesity because Breit teaches that administering GDF15 induces weight loss and Aronne teaches the health benefits of weight loss in patients with obesity. 
Furthermore, Diabetes self-management clearly teaches that people with a fasting glucose level of 100 to 125 mg/dL are considered to have pre-diabetes, whereas a fasting glucose level over 125 mg/dL indicates diabetes. The MPEP 2123 states that “[T]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain”, and further states that “[D]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments”. Therefore, Diabetes Self- Management does not teach away from the present claims. 
For the reasons stated above the rejection is maintained.

This rejection is maintained.
Claims 1, 4, 6-12 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Breit (US 2009/0004181) in view of Diabetes self-management (downloaded online from URL:< http://www.diabetesselfmanagement.com/diabetes-resources/definitions/prediabetes/>, 2006), and Aronne (Prog Cardiovasc Nurs. 2001;16(3)), as aaplied to claims 1, 4, 6-11 and 14, and further in view of Abma (Blood Sugar Monitoring: When to Check and Why, 2009).
The teachings of Breit, Diabetes self-management and Aronne with respect to claims 1, 4, 6-11 and 14 have been discussed above.
Breit, Diabetes self-management and Aronne do not teach determining the subject’s blood glucose level at a timepoint subsequent to the administration.
Abma teaches that monitoring your blood sugar level (in subjects with diabetes) on a regular basis and analyzing the results is believed by many to be a crucial part of the treatment equation, and further teaches that regular blood sugar monitoring provides immediate feedback on how your program is working (page 3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to measure the subject’s blood glucose level at a timepoint subsequent to the administration because subjects with diabetes need to monitor blood sugar level on a regular basis to provide feedback on how the treatment is working.

Response to Arguments
Applicant’s arguments filed on 11/15/2021 have been fully considered but they are not persuasive.
Applicant argues that Abma does not cure the deficiencies of Breit, Diabetes self-management and Aronne, and further argues that though Abma discloses blood sugar monitoring, there is no disclosure, teaching or suggestion of improving a subject's glucose tolerance.
Applicant’s arguments are not persuasive.
The alleged deficiencies of Breit, Diabetes self-management and Aronne have been discussed above.
For the reasons stated above the rejection is maintained.

This rejection is maintained.
Claims 1, 4, 6-11 and 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Breit (US 2009/0004181) in view of Diabetes self-management (downloaded online from URL:< http://www.diabetesselfmanagement.com/diabetes-resources/definitions/prediabetes/>, 2006), and Aronne (Prog Cardiovasc Nurs. 2001;16(3)), as aaplied to claims 1, 4, 6-11 and 14, and further in view of Biotek (Determination of Insulin Levels in Human Serum, 2009).
The teachings of Breit, Diabetes self-management and Aronne with respect to claims 1, 4, 6-11 and 14 have been discussed above.
Breit, Diabetes self-management and Aronne do not teach determining the subject’s serum insulin level at a timepoint subsequent to the administration.
Biotek teaches that in type 2 diabetes, which is usually associated with obesity, insulin resistance plays a critical role. After a period of time with elevated insulin levels, beta-cell failure may occur; requiring insulin administration. It is this form of diabetes that is reaching epidemic proportions in the US and the rest of the world. The quantitation of insulin levels in serum or plasma samples after treatment with potential drug compounds is an essential procedure in diabetes research (page 1, left column).
It would have been obvious to one of ordinary skill in the art at the time of the invention to measure the subject’s serum insulin level at a timepoint subsequent to the administration because the quantitation of insulin levels in serum or plasma samples after treatment, in subjects with type 2 diabetes, which is usually associated with obesity, is an essential procedure in diabetes research.

Response to Arguments
Applicant’s arguments filed on 11/15/2021 have been fully considered but they are not persuasive.
Applicant argues that Biotek does not cure the deficiencies of Breit, Diabetes self-management and Aronne.
Applicant’s arguments are not persuasive.
The alleged deficiencies of Breit, Diabetes self-management and Aronne have been discussed above.
For the reasons stated above the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
This rejection is maintained.
Claims 1, 4, 6-8 and 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 6-11 of U.S. Patent No. 10752664. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same method.
With respect to claims 1 and 6, ‘664 teaches a method of improving glucose tolerance in a subject comprising administering to a subject in need thereof a therapeutically effective amount of an isolated GDF! 5 polypeptide, wherein the isolated GDF15 polypeptide consists of the amino acid sequence of SEQ ID NO: 10, wherein the subject has a fasting blood glucose level of greater than or equal to 100 mg/dL, and wherein administration of the GDF15 polypeptide improves glucose tolerance in the subject (claim 1).
With respect to claim 4, ‘664 teaches the subject is obese (claim 4).
With respect to claim 7, ‘664 teaches the subject is a mammal (claim 6).
With respect to claim 8, ‘664 teaches the subject is human (claim 7).
With respect to claim 10, ‘664 teaches the GDF15 polypeptide is encoded by SEQ ID NO: 9 (claim 8).
With respect to claim 11, ‘664 teaches the GDF15 polypeptide is administered in the form of a pharmaceutical composition comprising the GDF15 polypeptide in admixture with a pharmaceutically-acceptable carrier (claim 9).
With respect to claim 12, ‘664 teaches further comprising the step of determining the subject's blood glucose level at a timepoint subsequent to the administration (claim 10).
With respect to claim 13, ‘664 teaches further comprising the step of determining the subject's serum insulin level at a timepoint subsequent to the administration (claim 11).

Response to Arguments
Applicant requested the rejection to be held in abeyance until indication of allowable subject matter in the present application.
For this reason, the rejection is maintained.
	
	
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658